DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 17, 2022 has been entered. Claims 1, 3-4, 9, 14 have been amended, and claims 2, 6-7, 13 have been canceled. Claims 1, 3-5, 8-12, 14 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1, 3-5, 8-12, 14 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Binford (U.S Pub # 20170220423).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Binford (U.S Pub # 20170220423).
With regards to claim 1, Gopalapura discloses a method of protecting data in a hybrid cloud that includes cloud storage as a cloud-based storage system and local storage as a storage system provided by a provider different from a provider providing the cloud storage, the method comprising: 
generating, by the local storage, a backup area as a storage area to which data written in an online volume is backed up ([0047] local storage 122a-c that is incorporated into or directly attached to the host machine and/or appliance to be managed as part of a storage pool); 
receiving, by the local storage, a write request specifying the online volume, and writing the data contained in the write request to the online volume, and backing up the data in the backup area ([0057] user VMs may send data to the VFS using write requests and their associated parameters);
storing, by the local storage, mapping information mapping the backup area to the server volume, the mapping information including an Internet Protocol (IP) address of the server volume ([0061] ip address mappings);
the write request including an address and a length of the data ([0056-0057] write to ip address); wherein the a target address is an IP address of the mapping information ([0061] ip address mappings),
a length of the data ([0156] size);
wherein the server system is a cluster system based on a plurality of physical computers including the first physical computer, and when receiving data for the first logical volume, the server system transmits the data to the cloud storage ([0188] storage items used by the existing FSVMs may be stored on storage devices that can include one or more of the cloud storage 126. [0250] transmit to cloud-based storage),
wherein the local storage stores shared information that contains the target address and is shared by the local storage and the server system ([0061] the name service that has IP address mappings may be located on one or more of the host machines),,
wherein the target address specified from the shared information is inherited from the first physical computer to a second logical volume provided by the second physical computer during an error recovery that includes fail-over from the first physical computer to a second physical computer and is performed when the first physical computer malfunctions ([0096] when a CVM fails, a CVM on another host machine may take over operations for the failed CVM. Further, when an FSVM fails, an FSVM on another host machine may take over the network address and CVM or volume group that were being used by the failed FSVM. Fig. 3b), and
wherein the local storage designates the target address during transmission of data backed up in the backup area to the server system  ([0059] When a user application executing in a user VM 105a on one of the host machines 201a initiates a storage access operation, such as reading or writing data, the user VM 105a may send the storage access operation in a request to one of the FSVMs 170a-c on one of the host machines 201a-c. The client may cache the address on which the file or folder is located).
Gopalapura does not disclose however Binford discloses:
associating, by the local storage, the generated backup area with a server system, the server system generates a server volume and provides the server volume to the cloud storage (Fig. 1 [0018] a backup host may be a host 104 (local) is in communication with a storage system (102)(server) that may further be in communication with a cloud storage system);
generating, by the local storage, a journal including data written to the online volume and being associated with management information of the data and stores the journal in the backup area ([0013] backup host may start a tracking log),
generating and storing, by the local storage, a full copy of the online volume in the backup area ([0034] backup utility on each backup host);
writing, by the local storage, data backed up in the backup area to the server volume in the server system ([0019] the storage system 102 may receive data transactions from one or more of the hosts);
generating, by the server system, a write request for writing the data in the server volume to the cloud storage ([0039] volume export from storage system 102 to the cloud storage system),
wherein the server volume is a first logical volume provided by a first physical computer of the server system ([0021] storage system 102).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura by the system of Binford to send local backups to a server before the server sends the backup data to cloud storage.
	One of ordinary skill in the art would have been motivated to make this modification in order to bulk store backup operations to the cloud (Binford [0003]).
Claim 14 corresponds to claim 1 and is rejected accordingly.
With regards to claim 3, Gopalapura further discloses:
wherein the fail-over includes migration of a virtual machine from the first physical computer to the second physical computer ([0263] for each storage resource associated with the first FSVM, migrate the storage resource to the second FSVM), and 
wherein the target address is inherited from the first physical computer to the second physical computer due to the migration ([0264] take over an IP address associated with the first FSVM to cause the second FSVM to receive and process storage requests sent to the first FSVM).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Binford (U.S Pub # 20170220423) and in further view of Dayal (U.S Pat # 11086545).
With regards to claim 4, Gopalapura does not disclose however Dayal discloses:
wherein, for each generated journal, the management information contains information indicating a storage destination address of data in the journal and information containing a journal number signifying an order of the data ([Col. 40 lines 1-34] order of snapshots. [Col. 16 lines 18-38] Fig. 7 snapshot id), 
wherein the local storage transmits, to the server system, a journal containing data untransmitted to the server system ([Col. 4 lines 16-44] snapshots are generated as delta representations that only includes data modified since the last backup), and 
wherein the server system transfers data in each of one or more journals unreflected in the cloud storage to the cloud storage in chronological order of journals ([Col. 4 lines 16-44] upload to the cloud. [Col. 16 lines 18-38] Fig. 7 snapshot id).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura and Binford by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 5, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system monitors data transfer from the server system to the cloud storage, thereby managing a journal number of a journal containing data last transferred from the server system to the cloud storage ([Col. 5 lines 1-15] the last cloud snapshot uploaded is the base snapshot based on its point of time. [Col. 16 lines 18-38] snapshot id and cloud status).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura and Binford by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Binford (U.S Pub # 20170220423) and in further view of Yin (U.S Pub # 20200250151).
With regards to claim 8, Gopalapura further discloses:
wherein the backup area includes the online volume as a primary volume and a secondary volume that forms a volume pair with the online volume ([0079] volume groups 368 and 369).
Gopalapura does not disclose however Yin discloses:
wherein when receiving a first snapshot acquisition request for the online volume, the local storage places the volume pair in a suspension state ([0060] may set into a frozen state), 
wherein the suspension state suspends copying of data to the secondary volume even if the data is written to the online volume ([0060] frozen state), 
wherein, out of data in the same secondary volume as the online volume at the time when the volume pair enters the suspension state, the local storage transmits data unreflected in the server system and a second snapshot acquisition request to the server system ([0059] a first snapshot at a first point in time and a second snapshot that may correspond to a second point in time subsequent to the first point in time. [0060] transfer a portion of an image of the virtual machine associated with data that has changed since an earlier point in time prior to the particular point in time or since a last snapshot of the virtual machine was taken), and 
wherein the local storage receives a completion response to the second snapshot acquisition request from the server system that receives the second snapshot acquisition request and transmits all of the unreflected data to the cloud storage ([0060] transfer only data associated with virtual blocks stored on a virtual disk that have changed since the last snapshot was taken. [0079] release from frozen state).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura and Binford by the snapshot system of Yin to backup new data to the cloud that has not been previously backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order so updates may be written to a separate file (Yin [0047]).
	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Binford (U.S Pub # 20170220423) and in further view of Yin (U.S Pub # 20200250151) and Dayal (U.S Pat # 11086545).
With regards to claim 9, Gopalapura does not disclose however Dayal discloses:
wherein, for each generated journal, the management information contains information representing a storage destination address of data in the journal and information representing a journal number signifying an order of the data ([Col. 40 lines 1-34] order of snapshots. [Col. 16 lines 18-38] Fig. 7 snapshot id), 
wherein the local storage transmits, to the server system, a journal containing data untransmitted to the server system ([Col. 4 lines 16-44] snapshots are generated as delta representations that only includes data modified since the last backup), and 
wherein the server system transfers, to the cloud storage, data in each of one or more journals unreflected in the cloud storage in ascending order of journal numbers ([Col. 4 lines 16-44] upload to the cloud. [Col. 16 lines 18-38] Fig. 7 snapshot id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura, Binford and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 10, Gopalapura does not disclose however Dayal discloses:
wherein the second snapshot acquisition request is a marker contained as one type of data in a journal transferred to the server system ([Col. 16 lines 18-38] Fig. 7 snapshot id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura, Binford and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 11, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system monitors a data transfer from the server system to the cloud storage and thereby manages a journal number of a journal containing data last transferred from the server system to the cloud storage ([Col. 5 lines 1-15] the last cloud snapshot uploaded is the base snapshot based on its point of time. [Col. 16 lines 18-38] Fig. 7 snapshot id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura, Binford and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 12, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system monitors journal transfer from the local storage to the server system and thereby manages a chronological order of journals transferred to the server system ([Col. 4 lines 16-44] upload to the cloud. [Col. 9 lines 48-67] successive snapshots based on when it was created. [Col. 16 lines 18-38] Fig. 7 job id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura, Binford and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166